        Case 1:19-cv-07945-PAE-SLC Document 38 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DEVIN WHITE,

                              Plaintiff,

        against
                                                      CIVIL ACTION NO.: 19 Civ. 7945 (PAE) (SLC)

                                                                         ORDER
NEW YORK CITY POLICE DEPARTMENT, et al.,

                              Defendants.


        SARAH L. CAVE, United States Magistrate Judge.

        Plaintiff Devin White was directed to file an amended complaint replacing the John Doe

defendants with the names of the defendants he is seeking to sue in this action by May 21, 2020.

(ECF No. 32). He did not do so. Mr. White was then ordered to file the amended complaint by

June 12, 2020. (ECF No. 36). He did not do so. Mr. White was granted a third and final chance

to file an amended complaint by Wednesday, July 22, 2020. (ECF No. 37). Mr. White is reminded

that failure to comply with this the Court’s Order or to otherwise contact the Court regarding the

delay will result in a recommendation to the Honorable Paul A. Engelmayer that this action be

dismissed for failure to prosecute.

        Accordingly, the Initial Conference scheduled for Friday, July 10, 2020, is adjourned

without date pending Mr. White’s submission of an amended complaint no later than July 22,

2020.
         Case 1:19-cv-07945-PAE-SLC Document 38 Filed 07/02/20 Page 2 of 2



Dated:         New York, New York
               July 2, 2020

                                             SO ORDERED



                                             _________________________
                                             SARAH L. CAVE
                                             United States Magistrate Judge




                                         2
